Bell, Justice.
1. The judge’s certificate to the bill of exceptions in this case fails to certify that the same “is true,” as required by the Code, § 6-806. This court is therefore without jurisdiction to pass upon the merits of the exceptions, and the writ of error must be dismissed. Bell v. Stephens, 172 Ga. 610 (158 S. E. 327); Welborne v. State, 114 Ga. 793, 796 (42 S. E. 773); Blackley v. Bell, 187 Ga. 702 (1 S. E. 2d, 676).
2. While no motion has been made to dismiss the writ of error, yet where it appears that this court is without jurisdiction to entertain the bill of exceptions, it can not properly do otherwise than to dismiss the writ of error upon its own motion. Welborne v. State, supra; Teasley v. Cordell, 153 Ga. 397, 400 (112 S. E. 287); Malsby v. Shipp, 177 Ga. 54 (3) (169 S. E. 308); Tillman v. Groover, 25 Ga. App. 118 (102 S. E. 879); Sellers v. McNair, 42 Ga. App. 731, 733 (157 S. E. 373).

Writ of error dismissed.


All tile Justices concur.

V. E. Adams, for plaintiffs. Spence & Spence, for defendant.